UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  16May 2012 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   This report on Form 6-K is deemed to be incorporated by reference in the prospectus contained in the registration statements on Form F-3 (No.333-166313) and Form S-8 (No.s 333-165870, 333-90808, 333-173246, 333-10430, 333-13308, 333-6040 and 333-103656) of CRH plc, and to be part thereof from the date on which this Report has been furnished, to the extent not superceded by documents or reports subsequently filed or furnished. ﻿ N E W S R E L E A S E 16 May 2012 CRH TRANSFERS ITS 49% HOLDING IN PORTUGUESE CEMENT JOINT VENTURE SECIL TO SEMAPA CRH plc, the international building materials company, announces that it has transferred its 49% shareholding in Secil, the Portuguese cement producer, to Semapa (SGPS, S.A.), its former joint venture partner. The transfer is pursuant to a call option exercised by Semapa and confirmed by an award issued by an Arbitral Tribunal in Paris, functioning under the Rules of Arbitration of the International Chamber of Commerce (ICC), at a valuation of €574 million. The net proceeds received by CRH amount to €564.5 million and reflect the valuation set by the Arbitral Tribunal as adjusted for legal costs awarded to Semapa and other amounts due to Semapa by CRH. Semapa has indicated that it intends to continue its proceedings in the Cour d'Appel (court of appeal) in Paris in relation to the award made by the Arbitral Tribunal. CRH will be represented at the hearing. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert Manifold Chief Operating Officer Maeve Carton Finance Director CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant ) Date16 May 2012 By:/s/Maeve Carton M. Carton Finance Director
